DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1A, 2A, and 3A in the reply filed on 10/3/2022 is acknowledged. Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An arrangement preventing reattachment, in claim 5.
A quick-connect mechanism for fluid connection with the heater-cooler device and/or with the perfusion system heat exchanger, in Claim 6.
A flow control arrangement for controlling the flow rate, in Claim 8
A flow sensor arrangement for determining the flow rate, in Claim 11.
A temperature sensor arrangement for determining the temperature, in Claim 12, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 8-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable Knott in view of Scott et al. (US 2006/0293734), and further in view of Carpenter (US 8,545,754)
With respect to Claims 1 and 15, Knott teaches a heat transfer system for use with extracorporeal blood, (Abstract and paragraphs [0020-0022]), the system comprising:
a heater-cooler device 24 for heating and/or cooling a heater cooler fluid [0021]; 
a patient fluid heat exchanger 10, wherein the heat exchanger comprises a first fluid passage (14, 26) for a liquid heat transfer medium and a second fluid passage 12 for the extracorporeal patient fluid to be temperature-controlled via exchange of thermal energy with the heat transfer medium;
wherein the heat transfer medium comprises a component with anti-microbial properties (see Abstract and paragraphs [0012-0017], [0022-0024]).
Knott teaches the heater-cooler apparatus as claimed, but does not specifically teach an intermediate heat exchanger having an intermediate passage that is fluidically isolated from the perfusion heat exchanger.  
Scott teaches a heat exchanger system for use in extracorporeal systems comprising a plurality of heat exchangers [0023], the heat exchanger system comprising separate primary and secondary heat exchange fluid pathways that are fluidically separated from each other.  Scott teaches that this arrangement prevents the possibility of heat exchange fluid in the primary heat exchanger from contaminating the patient’s blood flow in the event of a leak (see paragraphs [0049] and [0116]). Additionally, at least one of Scott’s heat transfer fluids is an antimicrobial fluid [0170].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Knott’s extracorporeal heat exchanger to have separate primary and secondary/intermediate heat exchanger passages, as suggested by Scott, in order to provide means for preventing the possibility of heat exchange fluid in the primary heat exchanger from contaminating the patient’s blood flow in the event of a leak.
Knott teaches that the heat transfer system is used in an extracorporeal warming circuit, but does not explicitly teach that heat transfer system is part of an extracorporeal perfusion system having a blood processing device thereon (specifically having an oxygenator, as per Claim 15). 
Carpenter teaches an extracorpoal oxygenator circuit comprising an oxygenator (14/140) and a heat exchanger (13/130) (Figures 1, 3, and 9C), wherein the heat exchanger comprises a fluid inlet port 106 and a fluid exit port 108 for circulating heat transfer fluid through the heat exchanger.  This configuration allows blood to maintained at an optimal temperature as it is being circulated through the oxygenator (Abstract; Column 1, Lines 5-17; Column 2, Lines 30-45).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the heat exchanger of Knott and Scott to be used in an extracorporeal perfusion system having an oxygenator, as suggested by Carpenter, in order to provide a well-known means for heating blood in an extracorporeal oxygenation circuit. 

	With respect to Claim 2, Scott reasonably suggests the use of an intermediate passage and intermediate heat exchanger, but does not specifically teach that the intermediate passage and intermediate heat exchanger are integral.  However, it has been held that the mere integration of separate parts does not constitute a patentable improvement in the art when said integration does not result in a non-obvious change in functionality (MPEP § 2144.04. V. B.).  In this case, it is unclear why providing the intermediate passage and heat exchanger as a single integrated element would result in a non-obvious change in functionality.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to provide the perfusion system of Knott, Scott, and Carpenter with an integral intermediate passage and intermediate heat exchanger, since it has been held that integrating an article which has formerly been formed in two pieces involves only routine skill in the art.  
	With respect to Claim 3, Scott teaches that the intermediate heat exchanger comprises a first heat exchange element through which a primary fluid flows and a second heat exchange element through which a secondary fluid flows [0049].  Although Scott does not specifically teach that the first heat exchanger element is for integration with a heater-cooler element and the second heat exchange element is integral with the intermediate passage, it has been held that the mere integration of separate parts does not constitute a patentable improvement in the art when said integration does not result in a non-obvious change in functionality (MPEP § 2144.04. V. B.). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to Further modify the perfusion system of Knott, Scott, and Carpenter such that the first heat exchanger element is for integration with a heater-cooler element and the second heat exchange element is integral with the intermediate passage, since it has been held that integrating an article which has formerly been formed in two pieces involves only routine skill in the art.  
With respect to Claims 4 and 21, Scott further teaches that the intermediate heat exchanger and/or intermediate passage is  detachable from the heater/cooler device.  Specifically, the primary and intermediate heat exchangers (as well as all other fluid-conveying elements) are disposed on a cassette 54, and the heater/cooler device is disposed on reusable control unit 50 [0078].  Furthermore, the detachable cassette 54 is fully capable of being disposed of after use, as per Claim 21. 
With respect to Claim 5, Knott, Scott, and Carpenter do not specifically teach that the intermediate heat exchanger and/or intermediate passage comprises an arrangement preventing re-attachment to a heater-cooler device.  However, the examiner takes official notice that reattachment prevention means are extraordinarily well-known in the art of medical fluid attachment.  It would have been obvious to one of ordinary skill in the art prior to the effective filing sate of the instant application to further modify the perfusion system of Knott, Scott, and Carpenter to have means for preventing reattachment of the intermediate heat exchanger/passage to the heater-cooler device, in order to prevent reuse of heat exchanger cartridge after it is in communication with medical fluids. 
With respect to Claims 8 and 9, Knott, Scott, and Carpenter reasonably suggest the perfusion system of claim 1, and Scott further teaches a variety of types of pumps that interact with an external drive (on control unit 50) may be used to move fluid through the different sections of the heat exchanger [0172].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify the perfusion system of Knott, Scott, and Carpenter to use roller pumps, or any other type of well-known pump, in order to provide means for controlling the flow of fluid through the heat exchanger. 
With respect to Claim 10, Scott further teaches one or more check valves (i.e. unidirectional, non-return valves) on the intermediate passage or heater-cooler conduit, the check valves being configured to prevent the fluid pressure in the heat exchanger from exceeding a predetermined value (paragraphs [0040] and [0127]). 

With respect to Claim 11, Knott, Scott, and Carpenter reasonably suggest the perfusion system of Claim 1, but do not specifically teach a flow sensor arrangement for determining the flow rate of the heater-cooler, intermediate, or patient fluids.  However, the examiner takes official notice that it is extraordinarily well known to provide flow sensors for sensing and controlling the flow rate of fluids through an extracorporeal system.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the perfusion system of Knott, Scott, and Carpenter to have a flow sensor arrangement on one or more of the fluid lines, as is well-known in the art, in order to allow the system to control the flow rates of fluids flowing through the heat exchangers and patient line.  

With respect to Claim 12, Scott teaches one or more temperature sensors for determining the temperature of the heater-cooler fluid, intermediate fluid, or patient fluid passing through the system.  See [0025-0028] and [0031].
With respect to Claim 13, Scott further teaches that the intermediate heat exchanger and/or the intermediate passage has a fill port [0090]. 
With respect to Claim 14, Scott teaches that an antimicrobial fluid may be used in the heat exchanger [0170], and also teaches that water may be used as a heat transfer fluid (paragraphs [0111] and [0126]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use antimicrobial fluid as the heater-cooler fluid and water as the intermediate fluid, or any other combination of known heat transfer fluids that was considered desirable or expedient, in order to provide well-known heat transfer fluids for use in the heat exchangers. 
With respect to Claims 17-19, Knott and Scott both teach that the antimicrobial heat transfer fluid is ethylene glycol or propylene glycol.  See the Abstract of Knott and paragraph [0170] of Scott.

With respect to Claim 20, the perfusion system suggested by Knott, Scott, and Carpenter is fully capable of operating at sub-atmospheric pressure. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Knott, Scott, and Carpenter as applied to claim 1 above, and further in view of Geiger (US 2016/0243347).
Knott, Scott, and Carpenter reasonably suggest the perfusion system of Claim 1, but do not specifically teach that the intermediate heat exchanger and/or intermediate passage comprises a quick-connect mechanism for fluid connection with the heater-cooler device  and/or heat exchanger.  
Geiger teaches a quick-connect mechanism for use with an extracorporeal system.  Specifically, the quick-connect mechanism comprises Hansen-style connector hacing a membrane 36 for opening/closing the flow path (abstract; [0018], [0029-0031], [0071]; Figure 7).  These connectors are commonly used in the art because they allow for quick connection of tubing sections while keeping the flow channels sealed until they are connected (paragraphs [0001-0026]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the perfusion system of Knott, Scott, and Carpenter to use quick-connect mechanisms with self-sealing membranes on the heat exchanger fluid lines, as suggested by Geiger, in order to provide a quick-connection means that prevents contamination of the fluid lines [0026].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (US 10,821,219) teaches an extracorporeal treatment system with multiple heat exchangers.
King (US 6,423,268) teaches a blood heating system having a plurality of heat exchangers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/           Primary Examiner, Art Unit 3781